Citation Nr: 1431471	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-31 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for poliomyelitis, also claimed as Guillain-Barre syndrome.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from February 1944 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for poliomyelitis, claimed also as Guillain-Barre syndrome.  

The Veteran testified at a Central Office hearing in June 2014.  A transcript of that hearing is of record in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that service connection is warranted for poliomyelitis, claimed also as Guillain-Barre syndrome, based upon service incurrence.  He maintains that while in service in the Philippine Islands, he was separated from his unit, ran out of water, and drank water from an old well.  Approximately 1/2 hour later, he became sick with dysentery.  He was reunited with his unit and placed in a field hospital for 4 to 8 days.  During that time, he lost approximately 40 pounds.  He was later informed by his doctor that he has polio and that he most likely contracted it as a result of drinking contaminated water.  

During the development of this claim, many of the Veteran's service treatment records could not be located; specifically the hospital records from the field hospital where the Veteran was hospitalized in March or April 1945.  Service treatment records were presumably destroyed in a fire in the early 1970's at the National Personnel Records Center (NPRC).  In cases where the veteran's service treatment records are unavailable through no fault of the veteran, there is a heightened obligation to assist the claimant in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) (2013).  Where service treatment records are unavailable, the heightened duty to assist includes the obligation to search for alternate methods of proving service connection.  See Moore v. Derwinski, 1 Vet. App. 401   (1991). "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  

In this case, a search has not been made through the National Personnel Records Center or National Archives for field hospital records, sick reports, or Surgeon General's Office (SGO) records.  This should be done.  It does not appear that the Veteran was ever told of alternate sources for proving service connection.  Therefore, the Veteran must be informed of this duty to assist and allowed the opportunity to submit such evidence in an effort to prove his claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and advise him that he can submit alternate evidence to support his claims for service connection.  This evidence may take the following forms: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians by which or by whom the Veteran may have been treated for his alleged disorder, especially soon after discharge from service, letters written during service, and insurance examinations.  The Veteran may submit any other evidence he deems appropriate.  If he needs assistance in obtaining medical records, he should provide the AOJ with the names and addresses of the medical providers, and forms providing for the release of such information should be forwarded to the Veteran for his signature. 

2.  The AOJ should contact the National Personnel Records Center or the National Archives and ascertain whether medical records, field hospital records, sick reports, or SGO records related to the Veteran's treatment in a field hospital in Luzon, Philippines, in March or April 1945 can be located.  If so, these records should be obtained and associated with the claims folder.  

3.  Following completion of the above, the AOJ should ask for a review of those records by the VA examiner who provided the Veteran with his June 2011 VA examination and request an addendum to his examination report.  If this examiner is unavailable, another appropriate examiner should be asked to examine the Veteran and provide the requested opinion.  The Veteran may be call in for re-examination, if the June 2011 VA examiner requests such.  Specifically, the examiner should review the evidence submitted and the Veteran's history, to include as provided by the Veteran in his statements and Travel Board testimony.  The examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed polio, claimed as Guillain-Barre syndrome, is due to or the result of drinking contaminated water in service.  Any opinion expressed should be accompanied by supporting rationale.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  The AOJ should then review the Veteran's claim for service connection for the aforementioned disorder.  If the decision is adverse to the Veteran, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal, and they should be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate review, if in order

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

